DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 11/24/2017. It is noted, however, that applicant has not filed a certified copy of the 201720347268 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/12/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “a three-dimensional wound core spliced by three rectangular single frames and comprising three core legs, an upper iron yoke and a lower iron yoke,…three low-voltage bushings are arranged in the low-voltage bushing ascending base; and the three low-voltage bushings are connected to the corresponding lead-out wires” as recited in claim 1 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (U.S. PG. Pub. No. 2013/0162381 A1).
With respect to claim 1, Xu et al., hereinafter referred to as “Xu,” teaches a low-voltage lead structure for a three-dimensional wound core of a transformer (FIGs. 1-5), comprising: 
three-phase windings 2, and 
a three-dimensional wound core 1 spliced by three rectangular single frames and comprising three core legs 11, an upper iron yoke 12 and a lower iron yoke 12, wherein: 

the three-phase windings are correspondingly arranged in the three core legs; each single-phase winding has an internal low-voltage winding 22 and an external high-voltage winding 21; 
a head end (first end, not expressly shown) and a tail end (second end, not expressly shown) of each single-phase low-voltage winding are respectively connected to a lead-out wire 3; and 
the lead-out wires (wires connection to leads 3, not expressly shown) of the head end and the tail end of each single-phase low-voltage winding are located in triangular structure regions (triangular regions formed by three upper yokes, and three lower yokes) of the upper iron yoke and the lower iron yoke (at least some lead-out wires 3 would be in the triangular structure region); 
a low-voltage bushing ascending base (cover of tank 4 as seen in FIG. 1) is arranged in the three-dimensional wound core (at least a portion of the cover of tank 4 is arranged in the wound core); 
three low-voltage bushings (bushings formed around leads 3) are arranged in the low-voltage bushing ascending base; and 
the three low-voltage bushings are connected to the corresponding lead-out wires of the low-voltage windings (paras. [0018], [0023]-0025]). 
With respect to claim 2, Xu teaches the low-voltage lead structure for a three-dimensional wound core of a transformer of claim 1, wherein the low-voltage bushing ascending base is located in the triangular structure region of the upper iron yoke (at least a portion of the cover of tank 4 is located inside the triangular region) (para. [0018]). 
With respect to claim 3, Xu teaches the low-voltage lead structure for a three-dimensional wound core of a transformer of claim 1, wherein the three low-voltage bushings are arranged along a straight line (see FIG. 1, para. [0018]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Xu, as applied to claim 1 above, in view of Xu et al. (U.S. PG. Pub. No. 2016/0055970 A1, hereinafter “Xu’970”).
With respect to claim 4, Xu teaches the low-voltage lead structure for a three-dimensional wound core of a transformer of claim 1. Xu does not expressly teach the lead-out wires at the head ends of the three-phase low-voltage windings and the lead-out wires at the tail ends of the three-phase low-voltage windings are respectively of triangle arrangement. 
.
 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Xu, as applied to claim 1 above, and further in view of Beisser (U.S. Patent No. 4,588,971).
With respect to claim 5, Xu teaches the low-voltage lead structure for a three-dimensional wound core of a transformer of claim 1. Xu does not expressly teach wherein the lead-out wires at the head ends of the three-phase low-voltage windings (3) are arranged at three corner positions formed by the upper iron yoke, and wherein the lead-out wires at the tail ends of the three-phase low-voltage windings (3) are arranged inside the three-phase windings.
Beisser teaches a low-voltage lead structure for a three-dimensional wound core of a transformer (e.g. FIG. 4), wherein the lead-out wires 34 at the head ends of the three-phase low-voltage windings 18 are arranged at three corner positions formed by the upper iron yoke, and wherein the lead-out wires at the tail ends of the three-phase low-voltage windings are arranged inside the three-phase windings (col. 4, lines 43-47). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the lead-out wire arrangement as taught by Beisser to the low-voltage lead structure for .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837